Citation Nr: 0800345	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Atlantic County, Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In May 2006, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Philadelphia, RO.  A 
transcript of this hearing is of record.


REMAND

After certification of this case to the Board, the veteran's 
representative submitted a June 2006 private treatment record 
directly to the Board without including a waiver of the 
veteran's right to have the evidence initially considered by 
the originating agency.  

The June 2006 private treatment record shows evidence that 
the veteran's asbestosis may have increased in severity since 
his last VA examination.  Furthermore, the most recent June 
2006 VA examination failed to include  Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) percent predicted.  Asbestosis is evaluated under 
the General Rating Formula for Interstitial Lung Disease.  A 
10 percent evaluation is assigned for an FVC of 75 to 80 
percent of predicted or a DLCO (SB) of 66 to 80 percent.  A 
higher evaluation of 30 percent requires an FVC of 65 to 74 
percent of predicted or a DLCO (SB) of 56 to 65 percent.  38 
C.F.R. § 4.97, Diagnostic Code 6833 (2007).  The Board is of 
the opinion that a new VA examination is required to 
accurately assess the severity of the veteran's service-
connected asbestosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

		1. Copies of all outstanding records of 
treatment received 		by the veteran for the 
disability at issue from VA and non-		VA 
medical providers should be obtained and made part 
		of the record.

2.  The RO should also arrange for a VA 
pulmonary examination of the veteran by 
an appropriate health care provider to 
determine the impairment due to the 
service-connected asbestosis.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner before completion of the 
examination report. 

Any further indicated special studies 
should be conducted.  This MUST include 
pulmonary function testing.  The report 
MUST specifically include FVC percent 
predicted and DLCO (SB) percent 
predicted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

The examiner should reconcile all 
findings with the most recent June 2006 
private treatment record test results.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. Then, the RO 
or the AMC should readjudicate the issue 
remaining on appeal based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.
No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



